233 Md. 241 (1964)
196 A.2d 446
RAVEN
v.
STATE
[No. 150, September Term, 1963.]
Court of Appeals of Maryland.
Decided January 7, 1964.
The cause was argued before HENDERSON, HAMMOND, PRESCOTT, MARBURY and SYBERT, JJ.
*242 J. Allan Cohen for appellant.
R. Randolph Victor, Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, William J. O'Donnell, State's Attorney, and William T. Bricker, Assistant State's Attorney, on the brief, for appellee.
Decided January 7, 1964. Certiorari denied, 377 U.S. 947.
PER CURIAM:
The appellant was convicted by the Court without a jury of the robbery of the Submarine Junction on North Avenue, and sentenced to 10 years. An employee, Mrs. Utt, testified that he threatened her with an object in his pocket and that she gave him bills and rolls of coins from the cash register. When he left the premises, she called the police, who apprehended the appellant after they had seen him run down the street and board a bus when they approached in a prowl car in response to a police broadcast, that told of the robbery and described the robber. Rolls of coins found in his possession were offered in evidence, he was identified by Mrs. Utt, and he gave a statement admitting the robbery to the police after the identification.
The evidence was sufficient to support the conviction. We find no error in admitting into evidence the coins and other objects taken from the appellant, because we think they were obtained as a result of a legal arrest upon probable cause. Davis v. Warden, 232 Md. 670; Mulcahy v. State, 221 Md. 413. Moreover, there was no objection. See Titus v. Warden, 233 Md. 618, and Jenkins v. State, 232 Md. 529, 532. There was evidence to support the finding of the trial court that the confession was voluntary. Abbott v. State, 231 Md. 462. His testimony that he was not given food or drink was rebutted by the officers, who produced meal tickets to show that he had been given food, water and coffee at the usual times. All of the officers denied making any threats or promises.
Judgment affirmed.